Exhibit 10.1
MARSHALL EDWARDS, INC.
June 16, 2010
Thomas Zech
13847 Lake Poway Rd.
Poway, CA 92064
Dear Tom:
On behalf of Marshall Edwards, Inc. (the “Company”), I am pleased to confirm
your offer of employment on the following terms and conditions as set forth in
this letter agreement between you and the Company (the “Letter Agreement”):

1.   Employment. You will be employed by the Company as its Chief Financial
Officer. You will report to the Company’s Chief Executive Officer or such
persons as designated by the Company, and shall perform such duties as may be
assigned to you. You may also be appointed to serve, and agree to serve, as an
officer and/or director of one or more subsidiaries and/or affiliates of the
Company. You agree to use your best efforts to perform your duties faithfully,
to devote all of your working time, attention and energies to the businesses of
the Company and its subsidiaries, and while you remain employed, not to engage
in any other business activity that is in conflict with your duties and
obligations to the Company; provided, that, with the Company’s approval, you may
serve on the board of directors of another company. Your employment will start
on June 18, 2010 (the “Effective Date”). The period during which you are
actually employed by the Company is referred to as the “Employment Period.” You
will perform your duties at the Company’s offices. This offer of employment is
contingent upon the Company’s satisfactory review and check of your references.
  2.   Base Salary. You will be paid a base salary (“Base Salary”) at an annual
rate of $250,000, payable in installments in accordance with the Company’s
regular payroll policies as in effect from time to time. Your Base Salary will
be reviewed at least annually, and may be subject to upward adjustment at the
Company’s discretion.   3.   Annual Bonus. In addition to a Base Salary, you
will be eligible for a cash bonus for any fiscal year of the Company that ends
during the Employment Period in an amount up to a maximum of 20% of your Base
Salary as then in effect. Payment of the bonus shall be contingent upon the
attainment of milestone goals established by the Company’s Board of Directors
(the “Board”) and Chief Executive Officer and communicated to you as soon as
administratively practicable after the beginning of the fiscal year for which
the annual bonus will be paid.

6



--------------------------------------------------------------------------------



 



4.   Stock Options. You will receive options to purchase shares of the Company’s
common stock (“Shares”) in accordance with this Paragraph 4.       (a) Amount.
You will receive options to purchase 73,463 Shares. These options will be
granted to you as soon as administratively practicable (but in no event more
than 30 days) following the Effective Date. .       (b) Exercise Price. The
exercise price for your options will be equal to the fair market value of the
Shares on the date of the particular option grant.       (c) Vesting. Your
options will be subject to a vesting schedule such that: (i) 25% of your options
will vest on the first anniversary of the Effective Date, and (ii) thereafter,
the remaining 75% of your options will vest in equal, monthly installments over
the following 36 months. In the event of a Change in Control (as that term is
defined in the Company’s 2008 Stock Omnibus Equity Compensation Plan (the
“Option Plan”)), your options will accelerate and become fully vested. In
addition, your options may be subject to additional vesting in accordance with
the termination provisions in Paragraph 6.       (d) General Terms and
Conditions. The options granted pursuant to Paragraph 4(a) shall be subject to
the terms and conditions of the Option Plan and the model option grant agreement
as attached hereto as Exhibit A.       (e)Additional Options. Upon the 12-month
anniversary of the Effective Date and thereafter, the Board will determine
whether additional grants of options will be made to you. Any such additional
option grants will be subject to the terms and conditions (for example, the
amount, exercise price, vesting, performance requirements, etc.) as determined
by the Board in its sole discretion.

5.   Benefits; Vacation; and Reimbursement of Expenses.       (a) Benefits. You
will be entitled to participate in all employee retirement and welfare benefit
plans and programs made available by the Company to its employees from time to
time, subject to whatever generally applicable eligibility and participation
requirements apply to the particular plan. Nothing in this Letter Agreement will
prevent the Company from amending or terminating any of its employee benefit
plans at any time for any reason.       (b) Vacation. You will be entitled to
reasonable periods of vacation each year in accordance with the Company’s
vacation practices and as determined by the Company.       (c) Expenses. You
will be reimbursed for your reasonable business expenses incurred in the course
of your employment with the Company; provided, that any requests for
reimbursement of expenses are substantiated and submitted to the Company in
accordance with the Company’s expense reimbursement policies.   6.  
Termination.

7



--------------------------------------------------------------------------------



 



    (a) Generally. Except as otherwise provided below, either party may
terminate your employment by giving advance notice to the other party.       (b)
Your Voluntary Termination. You may terminate your employment voluntarily, other
than for Good Reason (as defined below), at any time by providing the Company
with two months’ advance notice (or such shorter period of notice as the Company
may accept). Upon your voluntary termination of employment other than for Good
Reason, you are eligible to receive only such amounts that you have earned but
that have not yet been paid to you. You are not eligible for any severance pay
or other benefits from the Company.       (c) Termination by the Company for
Cause. The Company may terminate your employment for Cause (as defined below).
If the Company terminates your employment for Cause, the Company shall not be
required to provide you with any advance notice. Upon your termination for
Cause, you are eligible to receive only such amounts that you have earned but
that have not yet been paid to you. You are not eligible for any severance pay
or other benefits from the Company.       (d) Termination by the Company Other
Than for Cause. The Company may terminate your employment other than for Cause.
Upon your termination of employment other than for Cause, the Company will:
(i) make a payment to you in lieu of notice in an amount equal to twelve months
of your Base Salary (as in effect at the time of your termination from
employment), and (ii) accelerate the vesting of your options so that you will be
vested in the same number of Shares subject to the options as if you had
continued to be employed by the Company for an additional twelve months. Such
payment and additional option vesting shall be conditional upon your execution
of a customary release of claims in favor of the Company and its affiliates, in
a form prescribed by the Company. This payment in lieu of notice shall be paid
to you in a single lump sum payment as soon as administratively practicable
after the maximum review and revocation period for the release agreement as may
be required under applicable law, if any, or such earlier date as determined in
the Company’s sole discretion, but in no event more than 60 days after your
termination of employment. Except for providing you with this payment in lieu of
notice and additional option vesting, you are not eligible for any severance pay
or other benefits from the Company.       (e) Your Termination for Good Reason.
You may terminate your employment for Good Reason by providing written notice to
the Company within 60 days after the occurrence of the event(s) constituting
Good Reason. The written notice shall contain a detailed description of the
event(s) giving rise to your termination for Good Reason. Following the receipt
of your notice, the Company shall have a period of 30 days in which it may
correct the act or failure to act that constitutes the grounds for Good Reason
as set forth in your notice of termination. If the Company does not correct the
act or failure to act, you must terminate your employment for Good Reason within
30 days after the end of the cure period, in order for the termination to be
considered a Good Reason termination. Upon your termination of employment for
Good Reason during this 30-day period, you will receive the same payment in lieu
of notice and additional option vesting

8



--------------------------------------------------------------------------------



 



    as provided in the event of a termination by the Company without Cause as
described in Paragraph 6(d); provided, that the payment and option vesting shall
be subject to your execution of a release as described in Paragraph 6(d). Except
for providing you with this payment in lieu of notice and additional option
vesting, you are not eligible for any severance pay or other benefits from the
Company.       (f) Definition of Cause. For purposes of this Letter Agreement,
the term “Cause” means a finding by the Company that you have: (i) committed a
felony or a crime involving moral turpitude; (ii) committed any act of gross
negligence or fraud; (iii) failed, refused or neglected to substantially perform
your duties (other than by reason of a bona fide physical or mental impairment)
or to implement the directives of the Company that continued for 30 days after
you had been provided adequate and specific written notice thereof; or
(iv) willfully engaged in conduct that is materially injurious to the Company,
monetarily or otherwise.       (g) Definition of Good Reason. For purposes of
this Letter Agreement, the term “Good Reason” shall mean the occurrence of one
or more of the following without your consent: (i) a material diminution by the
Company of your authority, duties or responsibilities; (ii) a material
diminution in your Base Salary; or (iii) any action or inaction that constitutes
a material breach by the Company of this Agreement.   7.   Assignment of
Inventions/Confidentiality.       (a) Confidential Information. You acknowledge
and agree that the information, observations, and data obtained by you while
employed by the Company or any of its affiliates concerning the business affairs
of the Company or any affiliate of the Company which is non-public and
confidential in nature (“Confidential Information”) are the property of the
Company or such affiliate. Consequently, you agree that, except to the extent
required by applicable law, statute, ordinance, rule, regulation or orders of
courts or regulatory authorities, you shall not at any time (whether during or
after the Employment Period) disclose to any unauthorized person or use for your
own account any Confidential Information without the prior written consent of
the Company, unless and to the extent that the aforementioned matters become
generally known to and available for use by the public other than as a result of
your acts or omissions to act or as required by law. The term “Trade Secrets or
other Confidential Information” includes, by way of example and without
limitation, matters of a technical nature, such as scientific, trade and
engineering secrets, “know-how”, formulas, secret processes, drawings, works of
authorship, machines, inventions, computer programs (including documentation of
such programs), services, materials, patent applications, new product plans,
other plans, technical information, technical improvements, manufacturing
techniques, specifications, ideas, manufacturing and test data, progress reports
and research projects, and matters of a business nature, such as business plans,
prospects, financial information, proprietary information about costs, profits,
markets, sales, lists of customers and suppliers, procurement and promotional
information, credit and financial data, plans for future development,
information relating to the Company’s management, operation and planning, and
other information of a similar nature to the extent not available to the

9



--------------------------------------------------------------------------------



 



    public, of or relating to the Company, its subsidiaries and affiliates, and
their business, customers and suppliers, the disclosure of which to competitors
of the Company or others would cause the Company to suffer substantial and
irreparable damage. After expiration or termination of your employment with the
Company for any reason, you shall not use or disclose Trade Secrets or other
Confidential Information. You shall deliver to the Company at the termination of
your employment, or at any other time the Company may request, all memoranda,
notes, plans, records, reports, computer tapes and software and other documents
and data (and copies thereof) relating to the Confidential Information, Work
Product (as defined below) and the business of the Company or any affiliate of
the Company which you may then possess or have under your control.

    (b) Inventions and Patents. You agree that all inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports, and
all similar or related information which relates to the Company’s or any of its
affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by you
during the Employment Period (“Work Product”) belong to the Company. You will
promptly disclose such Work Product to the Company and perform all actions
reasonably requested by the Company (whether during or after the Employment
Period) to establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorney and other instruments).   8.  
Section 409A.       (a) This Letter Agreement is intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended, and its
corresponding regulations (“Section 409A”), or an exemption thereto, and
payments may only be made under this Letter Agreement upon an event and in a
manner permitted by Section 409A, to the extent applicable. Separation pay
provided under this Letter Agreement is intended to be exempt from Section 409A
under the “separation pay exception,” to the maximum extent applicable. Further,
any payments that qualify for the “short-term deferral” exception or another
exception under Section 409A shall be paid under the applicable exception.
Notwithstanding anything in this Letter Agreement to the contrary, if you are
considered a “specified employee” for purposes of Section 409A and if payment of
any amounts under this Letter Agreement is required to be delayed for a period
of six months after separation from service pursuant to Section 409A, to avoid
the application of Section 409A to amounts payable hereunder, payment of such
amounts shall be delayed as required by Section 409A, and the accumulated
amounts shall be paid in a lump sum payment after the end of the six-month
period, but not later than 10 days thereafter.       (b) All separation payments
to be made upon a termination of service under this Letter Agreement may only be
made upon a “separation from service” under Section 409A. For purposes of
Section 409A, any right to a series of installment payments shall be treated as
a right to a series of separate payments. In no event may you, directly or
indirectly, designate the calendar year of a payment. All reimbursements and
in-kind benefits provided under the Letter Agreement shall be made or provided
in accordance with the requirements of Section 409A to avoid the application of
Section 409A to such

10



--------------------------------------------------------------------------------



 



    amounts, including, where applicable, the requirement that: (i) any
reimbursement is for expenses incurred during the period of time specified in
this Letter Agreement; (ii) the amount of expenses eligible for reimbursement,
or in kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in kind benefits to be provided, in any other
calendar year; (iii) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred; and (iv) the right to reimbursement or in kind benefits is
not subject to liquidation or exchange for another benefit. Notwithstanding
anything in this Letter Agreement to the contrary, any right of the Company to
offset or otherwise reduce any sums that may be due or become payable by the
Company to you or for your account, by any overpayment or indebtedness, shall be
subject to limitations imposed by Section 409A.   9.   Survivorship. The
respective rights and obligations of the parties under this Letter Agreement
shall survive any termination of the Employment Period to the extent necessary
to the intended preservation of such rights and obligations. Without limiting
the foregoing, for the sake of clarity, your obligations under Paragraph 7 shall
survive the termination of the Employment Period.   10.   Taxes and Withholding.
The Company may withhold from any compensation or payments due under this Letter
Agreement all federal, state and local taxes that the Company is required to
withhold pursuant to any law or governmental rule or regulation. You will be
responsible for all federal, state and local taxes due with respect to any
compensation or payment received under this Letter Agreement.   11.   Notices.
For the purpose of this Letter Agreement, any notice or demand, hereunder to or
upon any party hereto required or permitted to be given or made, shall be deemed
to have been duly given or made for all purposes if (a) in writing and sent by
(i) messenger or an overnight courier service against receipt, or (ii) certified
or registered mail, postage paid, return receipt requested, or (b) sent by
telefax, telex, or similar electronic means; provided, that a written copy
thereof is sent on the same day by postage paid first-class mail, to such party
at the following address:

               In your case, to you at:
13847 Lake Poway Rd.
Poway, CA 92064
or at your last known address contained in the personnel records of the Company.
               In the case of the Company, to it at:
Marshall Edwards, Inc.,
140 Wicks Road,
North Ryde, New South Wales 2113

11



--------------------------------------------------------------------------------



 



Australia
Attention: Daniel Gold
Fax: 61-2-98788474
with a copy to:
Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, NY 10022
Attention: Steven A. Navarro
Fax: (212) 309-6001

12.   Governing Law. The terms of this Letter Agreement, and any action arising
hereunder, shall be governed by and construed in accordance with the domestic
laws of the State of California, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of California or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California; provided, that the grant of the
option set forth in Paragraph 4 above shall be governed by the laws of the State
of Delaware, as set forth in the Option Plan.   13.   Modification; Waiver;
Severability. This Letter Agreement may not be released, changed or modified in
any manner, except by an instrument in writing signed by you and the Company.
The failure of either party to enforce any of the provisions of this Letter
Agreement shall in no way be construed to be a waiver of any such provision. No
waiver of any breach of this Letter Agreement shall be held to be a waiver of
any other or subsequent breach. If any portion or application of this Letter
Agreement should for any reason be declared invalid, illegal or unenforceable,
in whole or in part, by a court of competent jurisdiction, such invalid, illegal
or unenforceable provision or application or part thereof shall be severable
from this Letter Agreement and shall not in any way affect the validity or
enforceability of any of the remaining provisions or applications.   14.  
Assignment. This Letter Agreement is personal to you. You shall not assign this
Letter Agreement or any of your rights and/or obligations under this Letter
Agreement to any other person. The Company may, without your consent, assign
this Letter Agreement to any affiliate or successor to its business.   15.  
Dispute Resolution. To benefit mutually from the time and cost savings of
arbitration over the delay and expense of the use of the federal and state court
systems, all disputes involving this Letter Agreement, including claims of
violations of federal or state discrimination statutes or public policy, shall
be resolved pursuant to binding arbitration in California. In the event of a
dispute, a written request for arbitration shall be submitted to the San
Francisco, California office of the American Arbitration Association under its
Resolution of Employment Dispute Rules. The award of the arbitrators shall be
final and binding and judgment upon the award may be entered in any court having
jurisdiction thereof. This procedure shall be the exclusive means of settling
any disputes that may arise under this Letter Agreement. All fees and expenses
of the arbitrators and all other expenses of the arbitration, except for
attorneys’ fees and witness expenses, shall be shared

12



--------------------------------------------------------------------------------



 



    equally by you and the Company. Each party shall bear its own witness
expenses and attorneys’ fees.

16.   No Conflicts. You represent and warrant to the Company that your
acceptance of employment and the performance of your duties for the Company will
not conflict with or result in a violation or breach of, or constitute a default
under any contract, agreement or understanding to which you are or were a party
or of which you are aware and that there are no restrictions, covenants,
agreements or limitations on your right or ability to enter into and perform the
terms of this Letter Agreement.   17.   Entire Agreement. This Letter Agreement
supersedes all previous and contemporaneous communications, agreements and
understandings, whether oral or written, between you, on the one hand, and the
Company or any of its affiliates, on the other hand, and constitutes the sole
and entire agreement between you and the Company pertaining to the subject
matter hereof.   18.   Counterparts. This Letter Agreement may be executed in
one or more counterparts, all of which shall be considered one and the same
agreement, and shall become a binding agreement when one or more counterparts
have been signed by each party and delivered to the other party.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

13



--------------------------------------------------------------------------------



 



          If the foregoing is acceptable to you, kindly sign and return to us
one copy of this letter.

            Sincerely yours,

Marshall Edwards, Inc.
      By:   /s/ Daniel P. Gold         Name:   Daniel P. Gold, Ph.D.       
Title:   Chief Executive Officer     

          AGREED TO AND ACCEPTED BY:
    By:   /s/ Thomas Zech       Thomas Zech         

 